Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 30 recites “wherein the burner axis of the first burner” and should recite “wherein the first burner axis of the first burner”.
Claim 1, line 15 recites “jets air and the fuel” and should recite “jets the air and the fuel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the second outer circumference portion is arranged radially inside relative to the first outer circumference portion such that the second outer circumference portion faces the first outer circumference portion”.  Each circumference portion has previously been described as being part of the burner cylinder of the first burner which has a burner axis.  The claim also describes a second burner cylinder.  It is unclear if this limitation refers to the radially 
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancini et al. (US 2011/0088401).
Regarding claim 1, Mancini discloses a combustor (Figure 2) comprising: 
a nozzle (Figure 6; 110) configured to spray fuel (flows through conduit 134 and out through 135); 
a burner cylinder (Annotated figure 6), having a cylindrical shape (figure 6) surrounding an outer circumference of the nozzle (Annotated figure 6, labeled OC of nozzle), wherein the nozzle has a rod-shaped portion (Annotated figure 6 shows the nozzle is rod shaped) centered on a first burner axis (120); 
an outside flow path cylinder (Annotated figure 6, labeled outside FP cylinder), surrounding an outer circumference of at least a downstream end portion of the burner cylinder 
at least a first burner (Figure 6) having the nozzle (110) and the burner cylinder (Annotated figure 6), and
a second burner (Figure 2 shows one burner assembly 67 and paragraph 26 describes a plurality of these assemblies disposed in a circular array.  All reference for the second burner components are made to the exemplary burner in figure 6 which is also used to describe the first burner components) having a second nozzle (110), having a second rod-shaped portion (Annotated figure 6 shows the nozzle is rod shaped) centered on a second burner axis (120), the second nozzle being configured to spray fuel (flows through conduit 134 and out through 135); and a second burner cylinder (Annotated figure 6), having a cylindrical shape (figure 6) surrounding an outer circumference of the second nozzle (Annotated figure 6, labeled OC of nozzle), that jets air (Figure 6, flow of air through 162) and the fuel from the second nozzle (flow from 135), from an upstream side (Left side of figure 2) corresponding to one side in an axial direction along which the second burner axis extends, toward a downstream side corresponding to another side in the axial direction (Figure 6 shows the downstream side on the right and the fuel and air flow from left, upstream, to right, downstream),
wherein the burner cylinder is configured to have a length longer than that of the nozzle (Annotated figure 6) so as to cover all of the nozzle and to jet a premixed gas generated by mixing the air and the fuel from the nozzle from inside of the burner cylinder at an upstream side corresponding to one side in an axial direction along which the first burner axis extends, toward 
wherein an outer tapered surface is formed in an outer circumference of the downstream end portion of the burner cylinder (Annotated figure 6) such that a plate thickness of a burner cylinder-forming plate (Annotated figure 6, labeled plate, thickness is shown by arrows) that forms the burner cylinder gradually thins as the burner cylinder-forming plate extends toward the downstream side (Annotated figure 6 shows the plate thins from the point where is turns radially inward to the downstream end of the plate), and an outer tapered surface formation width (Annotated figure 6, formation width is shown as the width from the double-headed arrow to the outer tapered surface) of the outer tapered surface in a plate thickness direction (Annotated figure 6 shows the plate thickness direction as the width of the plate as defined by being perpendicular to the length dimension of the plate) is no less than 2half a plate thickness of a part of the burner cylinder-forming plate where the outer tapered surface is not formed (Figure 6 shows the tapered surface formation width is more than half the plate thickness at the left end of the outer tapered surface);
wherein the burner axis of the first burner and the second burner axis of the second burner are parallel to each other (paragraph 26 describes the assemblies as disposed in a circular array, so axes 122 will be parallel to each other); 
a first outer circumference portion (Figure 6, upper part of burner cylinder) that is a part of the outer circumference of the burner cylinder of the first burner faces a part of an inner circumference (Annotated figure 6, radially inner surface of OFP cylinder) of the outside flow 
a second purge air flow path (Figure 2, 64) in which the air flows toward the downstream side is formed between a part of an outer circumference of the second burner cylinder of the second burner (Figure 6 shows the burner assembly with the upper part as radially outward from the engine centerline, this is a bit easier to see in figure 2 as the fuel line 68 comes in from the radially outward side of the combustor with respect to the engine centerline 12.  The portion this limitation discusses would be a portion that extends radially from the engine centerline, facing the boundary between two adjacent burner assemblies.  This is not shown in figure 6, it would be into the page) and a second outer circumference portion that is a part of the outer circumference of the burner cylinder of the first burner (The corresponding circumferential portion of the first burner; e.g. if the first burner is top dead center and the second burner is the clockwise adjacent burner, then circumferential portion of the second burner would be the left side facing the first burner and the second circumferential portion of the first burner would be the right side facing the second burner if viewed aft looking forward);
the second outer circumference portion is arranged radially inside relative to the first outer circumference portion (For purposes of examination “radially inside” is assumed to mean with respect to an engine center line) such that the second outer circumference portion faces the first outer circumference portion, and is adjacent to the second burner cylinder (Mancini does not show an aft looking forward perspective of the invention, so the figure below shows roughly what that would look like, and the second outer circumference portion labeled “2nd OCP” is st OCP” with respect to the engine center line, and is adjacent to the second burner cylinder); and 
the second outer circumference portion is inclined toward the downstream side of the first burner axis (Annotated figure 6 shows the burner cylinder inclusive of the second outer circumference portion gets closer to the first burner axis as it extends downstream).
 


    PNG
    media_image1.png
    674
    981
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    626
    1023
    media_image2.png
    Greyscale

Regarding claim 3, Mancini discloses wherein an inner tapered surface (Annotated figure 6) is formed in an inner circumferential side of the burner cylinder (Annotated figure 6 shows this), and a width obtained by combining the outer tapered surface formation width of the outer tapered surface in the plate thickness direction and an inner taper formation width of the inner tapered surface in the plate thickness direction is no less than half the plate thickness of the part of the burner cylinder-forming plate where neither the inner tapered surface nor the outer tapered surface is formed (Annotated figure 6 shows the inner tapered surface formation width is the distance from the double-headed arrow to the inner tapered surface.  Annotated figure 6 shows the sum of the formation widths at the point between the two arrows on the tapered portion is no less than half the plate thickness shown between the two arrows upstream in the untampered portion).  
Regarding claim 4, Mancini discloses wherein the outer tapered surface formation width of the outer tapered surface in the plate thickness direction is greater than the inner taper 
Regarding claim 8, Mancini discloses wherein an outside flow path cylinder tapered surface (Annotated figure 6) is formed in a downstream end portion of the outside flow path cylinder (Annotated figure 6 shows the tapered surface at the downstream portion of the outside flow path cylinder) such that a plate thickness of an outside flow path cylinder-forming plate (Annotated figure 6, shown between the left-most set of arrows on the outside flow path cylinder) that forms the outside flow path cylinder gradually thins as the outside flow path cylinder-forming plate extends toward the downstream side (Annotated figure 6), and a tapered surface formation width (Annotated figure 6, this is the width of the plate between the two arrows at the OFP tapered surface) of the outside flow path cylinder tapered surface in the plate thickness direction of the outside flow path cylinder-forming plate is no less than half the plate thickness of the outside flow path cylinder-forming plate (Annotated figure 6 shows this width is no less than half the width of the plate between the left-most set of arrows on the outside flow path cylinder).  
Regarding claim 9, Mancini discloses a gas turbine (Figure 1) comprising: the combustor (26) according to claim 1; 
a compressor (24) for compressing air (58) and supplying the compressed air to the combustor; and 
5a turbine (28) configured to be driven by combustion gas formed by burning the fuel in the combustor (60).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Mongia et al. (US 6,367,262).3
Regarding claim 6, Mancini discloses all the essential features of the claimed invention except wherein an angle of an outer tapered surface in the second outer circumference portion relative to the first burner axis is greater than an angle of the outer tapered surface in the first outer circumference portion relative to the first burner axis. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 

Therefore, since the general conditions of the claim, fluid flow through a fuel nozzle, were disclosed in the prior art by Mancini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mancini’s invention to include an angle of an outer tapered surface in the second outer circumference portion relative to the first burner axis is greater than an angle of the outer tapered surface in the first outer circumference portion relative to the first burner axis in order to separate the air flowing outside of and inside of the burner cylinder and provide a fuel filming surface to aid inflow power performance as suggested and taught by Mongia in co. 3, ll. 46-50.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner’s Note
There are clear structural differences between the art of record and the disclosed invention.  An interview with the Examiner may expedite prosecution.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 of the Remarks that Mancini does not teach the second outer circumference portion and first outer circumference portion as described by amended claim 1. The annotated figure 4 clearly shows the relationship between the two with respect to a second burner that is the pilot burner; however the claims do not require the second burner to be a pilot burner radially inward of the first burner with respect to the engine center line as shown in figure 4.  The claims include the reasonable interpretation that the second burner can be another main burner and the second outer circumference portion thereof can be the portion of the circumference between two adjacent burners which are circumferentially spaced as shown in the Examiner’s figure above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741